Citation Nr: 0805327	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-21 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Iowa Healthcare System 
in Des Moines, Iowa


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for psychiatric treatment after January 1, 2003, 
from the Great River Trauma Counseling & Education Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Central Iowa Healthcare 
System (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran received authorization for VA payment for 
psychiatric treatment from the Great River Trauma Counseling 
& Education Center from February 1, 1999 to January 1, 2003.  

2.  The veteran did not receive prior authorization for VA 
payment for psychiatric treatment from the Great River Trauma 
Counseling & Education Center after January 1, 2003.  
 
3.  The veteran incurred medical expenses for psychiatric 
treatment after January 1, 2003, from the from the Great 
River Trauma Counseling & Education Center

4.  At the time of his treatment, the veteran was service-
connected for the following: post-traumatic stress disorder, 
rated 100 percent disabling; degenerative disc disease with 
compression deformity of L3, rated 20 percent disabling; 
degenerative disc disease at C5-C6, rated 10 percent 
disabling; patellofemoral degenerative joint disease, left 
knee, rated 10 percent disabling; patellofemoral degenerative 
joint disease, right knee, rated 10 percent disabling; and 
residuals of head injury, scar, left eyebrow, rated 0 percent 
disabling. The combined disability evaluation assigned for 
these conditions was 100 percent.

5.  The record does not reflect that the veteran's 
psychiatric treatment after January 1, 2003 was on an 
emergency basis, or that the veteran was forced to seek 
private care because VA or other Federal facility treatment 
was or would have been refused.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses incurred after January 1, 2003, 
by the Great River Trauma Counseling & Education Center have 
not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 
17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the veteran's claim for entitlement to 
payment or reimbursement of private medical expenses, 
regulations promulgated pursuant to the VCAA apply only to 
claims for benefits that are governed by 38 U.S.C.A. Part 3, 
and accordingly, have no bearing on the instant case, which 
is governed by 38 C.F.R. Part 17.  See 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

Nevertheless, a February 2005 VA letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a).  Moreover, there 
is no indication in the record that any additional evidence, 
relevant to the issue being decided herein, is available and 
not part of the claims file. See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Moreover, the essential facts in this 
case do not appear to be in dispute.  


Specifically, the veteran has not alleged that he actually 
received prior authorization for psychiatric treatment beyond 
January 1, 2003.  Moreover, the objective evidence of record 
confirms that prior approval was not obtained.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

In this case, the veteran is seeking entitlement to payment 
or reimbursement of private medical expenses for psychiatric 
treatment after January 1, 2003, from the Great River Trauma 
Counseling & Education Center, located in Prairie Du Chien, 
Wisconsin.  He alleges that he needed this treatment to put 
closure on his ghosts from the past, and that the VA was not 
able to provide the treatment needed.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted directly with Great River Trauma 
Counseling & Education Center for psychiatric treatment for 
the veteran after January 1, 2003.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility after 
January 1, 2003.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred for psychiatric treatment beyond January 
1, 2003.  A review of the evidence of records shows that the 
veteran had in fact received authorization for VA payment for 
psychiatric treatment from the Great River Trauma Counseling 
& Education Center from February 1, 1999 to January 1, 2003.  
The evidence of record clearly indicates that this 


authorization expired January 1, 2003.  A VA treatment 
report, dated in March 2003, noted that the veteran had 
submitted a letter which "complains that [VA] should fund 
termination time for his therapy."  The report indicated 
that this had been done more than a year earlier, and that 
additional therapy would not be beneficial to the veteran.  
The letter also noted that this was the veteran's "4th 
attempt to get therapy paid for by VA (he pays himself now) 
in the past 5 weeks."  

A VA treatment report, dated in October 2003, noted that the 
veteran had been contacting the VA physician and multiple 
others in the psychology department and various 
administrators for at least a year to be repaid and to be 
reauthorized to receive psychiatric treatment from Great 
River Trauma Counseling & Education Center.  The report 
stated that the veteran, "had been told repeatedly by many 
different people . . . that he can not be reimbursed for the 
expenses he voluntary incurred against our advise (i.e., the 
'therapy' sessions involved Mr. Clark assisting [the veteran] 
with legal paperwork)."  The report further stated, "there 
is no legal or ethical responsibility of VA to reimburse him 
for his voluntary mental health expenses []those with Mr. 
Clark being against my advice since all that he was paying 
for were legal documents preparation for a divorce which was 
over 10 years ago."  The VA physician further noted that he 
told the veteran once again that he was not able to authorize 
funding on a fee basis for non-PTSD related issues, and that 
the veteran had been told many times that he could not have 
these expenses paid for.  

The veteran has never asserted that authorization beyond 
January 1, 2003, was actually given, and there is no evidence 
of record suggesting that any such authorization was given.  
In this case, as specific formalities under 38 C.F.R. § 17.54 
were not complied with, proper authorization from VA was not 
obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private 


medical expenses incurred after January 1, 2003 from a VA 
employee with appropriate authority, namely the VAMC director 
or a VA clinic director.  Accordingly, the Board must 
conclude that prior authorization for the private psychiatric 
treatment after January 1, 2003, was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).  

In support of his claim herein, the veteran alleges that the 
ongoing treatment he was receiving from the Great River 
Trauma Counseling & Education Center after January 1, 2003, 
was essential to his mental well being, and in essence 
constituted a life-threatening medical emergency.

At the time of his treatment, the veteran was service-
connected for the following: post-traumatic stress disorder, 
rated 100 percent disabling; degenerative disc disease with 
compression deformity of L3, rated 20 percent disabling; 
degenerative disc disease at C5-C6, rated 10 percent 
disabling; patellofemoral degenerative joint disease, left 
knee, rated 10 percent disabling; patellofemoral degenerative 
joint disease, right knee, rated 10 percent disabling; and 
residuals of head injury, scar, left eyebrow, rated 0 percent 
disabling. The combined disability evaluation assigned for 
these conditions was 100 percent.

After reviewing the evidence of record, the Board finds that 
the veteran's claim fails the requirements for reimbursement 
under 38 U.S.C.A. § 1728.  First, the Board finds that care 
or services provided to the veteran from the Great River 
Trauma Counseling & Education Center after January 1, 2003 
were not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  
Specifically, the claimed treatment consisted of what amounts 
to ongoing counseling for over a period in excess of one 
year.  Thus, the care was not provided in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  Moreover, alternative VA treatment facilities 
were available.  In making this determination, the Board 
points out that the evidence of record reveals that the 
veteran is currently receiving psychological treatment from 
the Iowa City VA Medical Center.  Accordingly, there is no 
basis to establish entitlement to reimbursement under 38 
U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

The Board also finds that payment or reimbursement for these 
claimed psychiatric service may not be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  For the 
reasons indicated above, the psychiatric services at issue 
were not provided in an emergency medical situation and were 
not provided by a hospital emergency department or a similar 
facility held out as providing emergency care to the public.  
Moreover, the evidence of record does not reflect the 
location of the nearest VA facility to be unfeasible. See 38 
C.F.R. § 17.1002.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Payment or reimbursement of private medical expenses for 
psychiatric treatment from the Great River Trauma Counseling 
& Education Center after January 1, 2003 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


